In the
 United States Court of Appeals
              For the Seventh Circuit
                       ____________

No. 02-2808
UNITED STATES OF AMERICA,
                                          Plaintiff-Appellee,
                             v.

WILLIAM B. HITE,
                                       Defendant-Appellant.
                       ____________
           Appeal from the United States District Court
                 for the Central District of Illinois.
      No. 01 CR 20077—Michael P. McCuskey, Chief Judge.
                       ____________
 SUBMITTED JULY 22, 2005—DECIDED SEPTEMBER 27, 2005
                     ____________


  Before FLAUM, Chief Judge, and COFFEY and KANNE,
Circuit Judges.
  COFFEY, Circuit Judge. On April 14, 2004, we affirmed
William Hite’s convictions for possession of an unregistered
short-barreled rifle in violation of 26 U.S.C. § 5861(d), and
possession of a firearm with an obliterated serial number,
in violation of 18 U.S.C. § 922(k). United States v. Hite, 364
F.3d 874 (7th Cir. 2004). Hite subsequently filed a petition
for a writ of certiorari with the Supreme Court, which the
Court granted on January 24, 2005, vacating our judgment
and remanding the case for further proceedings in light of
United States v. Booker, 125 S. Ct. 748 (2005).
2                                                 No. 02-2808

  On remand from the Supreme Court, we reaffirmed our
holding in United States v. Hite, 364 F.3d 874 (7th Cir.
2004) in its entirety, but ordered a limited remand to the
district court for proceedings consistent with United States
v. Paladino, 401 F.3d 471, 483-84 (7th Cir. 2005). See
United States v. Hite, No. 02-2808, at *2 (7th Cir. June 8,
2005). On July 22, 2005, the district judge issued an order
advising this court that he would have imposed an identical
sentence had he known that the sentencing guidelines were
merely advisory. Accordingly, on July 28, 2005, we invited
the parties to file any arguments concerning the final
disposition of this appeal within seven days. Defendant Hite
chose not to respond to this invitation.
  Hite’s sentence—two 57-month terms to be served
concurrently, two terms of 3 years of supervised release to
be served concurrently thereafter, and a $200 special
assessment—falls within the properly calculated guidelines
range and is thus presumptively reasonable, see United
States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005), a
presumption which Hite has not attempted to rebut. See
United States v. Hedges, No. 04-1428, 2005 WL 1799334, at
*1 (7th Cir. Aug. 1, 2005). In addition, Hite’s sentence lies
in the middle of the appropriate guidelines range1 and
reflects the district court’s reasoned consideration of a
number of the factors enumerated in 18 U.S.C. § 3553(a).
Indeed, when concluding that he would have imposed the
same sentence had the guidelines been merely advisory, the
district judge specifically considered: (a) Hite’s “four prior
convictions”; (b) the fact that he was on probation at the
time he was charged with the two felonies at issue in this


1
   Considering Hite’s criminal history (four prior convictions)
and the fact that he was on probation at the time of his arrest,
it would have been well within the discretion of the trial judge
to sentence Hite at the top of the applicable guidelines range.
No. 02-2808                                                  3

case; and (3) his failure to accept responsibility. United
States v. Hite, No. 01-20077 (N.D. Ill. July 22, 2005); see
also United States v. Alburay, 415 F.3d 782, 786-87 (7th Cir.
2005) (stating that “given the comprehensive scope of the
guidelines, ‘[j]udges need not rehearse on the record all of
the considerations that 18 U.S.C. § 3553(a) lists; it is
enough to calculate the [guideline] range accurately and
explain why (if the sentence lies outside it) this defendant
deserves more or less.’ ”) (citing United States v. George, 403
F.3d 470, 472-73 (7th Cir. 2005)). Accordingly, we hold
Hite’s sentence to be reasonable.
  The district court is AFFIRMED.

A true Copy:
       Teste:

                         ________________________________
                         Clerk of the United States Court of
                           Appeals for the Seventh Circuit




                    USCA-02-C-0072—9-27-05